                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SONJA K. RYGG,                                    Case No. 17-cv-06891-JST
                                                         Plaintiff,
                                   8
                                                                                              ORDER GRANTING DEFENDANTS’
                                                  v.                                          MOTION FOR SUMMARY
                                   9
                                                                                              JUDGMENT AND DENYING
                                  10        METROPCS WIRELESS, INC.                           PLAINTIFF’S MOTION FOR
                                            EMPLOYEE WELFARE BENEFIT PLAN,                    SUMMARY JUDGMENT
                                  11        et al.,
                                                                                              Re: ECF Nos. 34, 40, 43, 53
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the Court are the parties’ cross-motions for summary judgment, ECF Nos. 34, 43,

                                  15   and related motions to strike evidence and supplement the record, ECF Nos. 40, 53. The Court

                                  16   will grant Defendants’ motion for summary judgment and deny Plaintiff’s motion. The Court will

                                  17   deny both the motion to strike and motion to supplement as moot.

                                  18   I.      BACKGROUND

                                  19           The parties dispute whether Plaintiff Sonja K. Rygg is entitled to long-term disability

                                  20   benefits from Defendant Life Insurance Company of North America (“LINA”) under the

                                  21   MetroPCS Wireless, Inc. Employee Welfare Benefit Plan. The Court described the underlying

                                  22   facts of this case in its prior order:

                                  23                   It is not disputed that Rygg worked for MetroPCS as an
                                                       administrative coordinator and was initially eligible for long-term
                                  24                   disability benefits under the Plan, which defines
                                                       “Disability/Disabled” as follows:
                                  25
                                                                The Employee is considered Disabled if, solely
                                  26                            because of Injury or Sickness, he or she is:
                                  27                                  1. unable to perform the material duties of his
                                                                         or her Regular Occupation; and
                                  28
                                                  2. unable to earn 80% or more of his or her
                                   1                 Indexed Earnings from working in his or her
                                                     Regular Occupation.
                                   2
                                              After Disability Benefits have been payable for 24
                                   3          months, the Employee is considered Disabled if,
                                              solely due to Injury or Sickness, he or she is:
                                   4
                                                  1. unable to perform the material duties of any
                                   5                 occupation for which he or she is, or may
                                                     reasonably become, qualified based on
                                   6                 education, training or experience; and
                                   7              2. unable to earn 60% or more of his or her
                                                     Indexed Earnings.
                                   8
                                       AR 1699.[FN1] LINA paid benefits to Rygg for the 24-month
                                   9   period from September 6, 2012, through September 5, 2014, under
                                       these provisions. AR 351. However, based in part on a functional
                                  10   capacity evaluation performed at LINA’s request, the company
                                       determined that Rygg could work in a different occupation – as an
                                  11   “Information Clerk” – and was therefore ineligible for benefits
                                       following the initial 24-month period. AR 381-82.
                                  12
Northern District of California
 United States District Court




                                              [FN1] The Court will use Bates stamp numbers to cite
                                  13          to the administrative record, which is filed at ECF
                                              Nos. 41-1 and 41-2.
                                  14
                                       Rygg appealed that determination. AR 703-04. During the course
                                  15   of the appeal, Rygg’s counsel informed LINA that Rygg was
                                       employed as an office manager by another company, RFI Security,
                                  16   from September 23, 2014, to January 9, 2015, and earned $1,000 per
                                       week. AR 1440. LINA denied the appeal based on this new
                                  17   information:
                                  18          Per your letter of April 09, 2015, Ms. Rygg worked
                                              from September 23, 2014 to January 2015 for RFI
                                  19          Security as an office manager. You indicated that
                                              Ms. Rygg’s [weekly] wages were $1000, which
                                  20          calculates to $4333.33 per month, which is higher
                                              than her pre-disability earnings of $3938.13 per
                                  21          month. As Ms. Rygg was earning greater than 60%
                                              of her Indexed Earnings, she does not meet the
                                  22          Definition of Disability as outlined above.
                                              Furthermore, as Ms. Rygg returned to work with a
                                  23          different employer, she is no longer covered under the
                                              Metropcs Long Term Disability Policy through Life
                                  24          Insurance Company of North America. In addition,
                                              Ms. Rygg returned to work full time and as such was
                                  25          not disabled from any occupation until she was status
                                              post-surgery and could no longer work. During the
                                  26          period that Ms. Rygg returned to work, her Disability
                                              insurance coverage terminated under the policy per
                                  27          Termination of Insurance as outlined above.
                                              Although Ms. Rygg may have become disabled status
                                  28          post-surgery, she was no longer covered under the
                                                                        2
                                                            above Long Term Disability Policy.
                                   1
                                                     AR 372-73. LINA’s denial letter advised Rygg that, “A second
                                   2                 appeal request is not required but will be accepted if you have
                                                     different or additional information to submit.” AR 373.
                                   3
                                                     Rygg opted to submit a second appeal, asking for a “determination
                                   4                 on the functional capacity aspect” of her initial appeal and further
                                                     contending that, despite her employment at RFI Security, she
                                   5                 remained eligible for benefits under the Plan’s “Successive Periods
                                                     of Disability” provisions. AR 1415-18. That provision states:
                                   6
                                                            A separate period of Disability will be considered
                                   7                        continuous:
                                   8                             1. if it results from the same or related causes as
                                                                    a prior Disability for which benefits were
                                   9                                payable; and
                                  10                             2. if, after receiving Disability Benefits, the
                                                                    Employee returns to work in his or her
                                  11                                Regular Occupation for less than 6
                                                                    consecutive months; and
                                  12
Northern District of California
 United States District Court




                                                                 3. if the Employee earns less than the
                                  13                                percentage of Indexed Earnings that would
                                                                    still qualify him or her to meet the definition
                                  14                                of Disability/Disabled during at least one
                                                                    month.
                                  15
                                                            Any later period of Disability, regardless of cause,
                                  16                        that begins when the Employee is eligible for
                                                            coverage under another group disability plan provided
                                  17                        by any employer will not be considered a continuous
                                                            period of Disability.
                                  18
                                                     AR 1705.
                                  19
                                                     LINA denied Rygg’s second appeal after considering a review of
                                  20                 Rygg’s file performed by “a medical doctor, Board Certified in
                                                     Physical Medicine and Rehabilitation (PM&R) with added expertise
                                  21                 in Pain Medicine.” AR 351. Based on that review, and a further
                                                     review by LINA’s vocational rehabilitation department, LINA
                                  22                 “determined that the sedentary occupation identified in the
                                                     Transferable Skills Analysis (TSA) completed on July 24, 2014 was
                                  23                 still appropriate given the aforementioned medical reviewer’s
                                                     restrictions and limitations. The identified occupation (Information
                                  24                 Clerk DOT# 237.367-022) was sedentary and required mostly
                                                     sitting, occasional stand/walk and lifting of negligible weight to 10
                                  25                 pounds.” Id. The company therefore denied Rygg’s second appeal.
                                                     AR 352.
                                  26
                                       ECF No. 55 at 1-3 (footnote omitted).
                                  27
                                              After reviewing the record, the Court concluded that “it appears that LINA correctly
                                  28
                                                                                       3
                                   1   determined that Rygg was ‘no longer covered’ by the Plan based on her employment with RFI

                                   2   Security.” Id. at 5 (quoting AR 372-73). Because the parties’ briefs did not discuss this issue, the

                                   3   Court ordered the parties to file supplemental briefs, id. at 6, which the parties timely filed.

                                   4   II.      LEGAL STANDARD

                                   5            Under the Employee Retirement Income Security Act (“ERISA”), a plan participant or

                                   6   beneficiary may file a civil action “to recover benefits due to him under the terms of his plan, to

                                   7   enforce his rights under the terms of the plan, or to clarify his rights to future benefits under the

                                   8   terms of the plan.” 29 U.S.C. § 1132(a)(1)(B). The parties agree that a de novo standard of

                                   9   review applies to this case. ECF No. 34 at 24; ECF No. 43 at 18-19; see Firestone Tire & Rubber

                                  10   Co. v. Bruch, 489 U.S. 101, 115 (1989) (“[A] denial of benefits challenged under § 1132(a)(1)(B)

                                  11   is to be reviewed under a de novo standard unless the benefit plan gives the administrator or

                                  12   fiduciary discretionary authority to determine eligibility for benefits or to construe the terms of the
Northern District of California
 United States District Court




                                  13   plan.”). A court conducting de novo review “simply proceeds to evaluate whether the plan

                                  14   administrator correctly or incorrectly denied benefits.” Abatie v. Alta Health & Life Ins. Co., 458

                                  15   F.3d 955, 963 (9th Cir. 2006) (en banc). The claimant bears the burden of demonstrating his or

                                  16   her entitlement to benefits. Muniz v. Amec Constr. Mgmt., Inc., 623 F.3d 1290, 1294 (9th Cir.

                                  17   2010).

                                  18            The court “may decide the case by summary judgment. It may not do so, however, if there

                                  19   are genuine issues of material fact in dispute.” Tremain v. Bell Indus., Inc., 196 F.3d 970, 978

                                  20   (9th Cir. 1999). If there are material factual disputes:

                                  21                   a trial is necessary. In resolving the disputed factual issues at trial,
                                                       the district court may consider evidence outside the administrative
                                  22                   record ‘necessary to conduct an adequate de novo review of the
                                                       [plan administrator’s] benefit decision.’ The evidence the court may
                                  23                   consider in conducting its de novo review need not be admissible
                                                       according to the strict rules for the admissibility of evidence in a
                                  24                   civil trial, but may be considered by the district court so long as that
                                                       evidence is relevant, probative, and bears a satisfactory indicia of
                                  25                   reliability.
                                  26   Id. at 979 (alteration in original) (citation omitted) (quoting Mongeluzo v. Baxter Travenol Long

                                  27   Term Disability Benefit Plan, 46 F.3d 938, 944 (9th Cir. 1995)). At trial, the court “can evaluate

                                  28   the persuasiveness of conflicting testimony and decide which is more likely true,” and it must
                                                                                          4
                                   1   make findings of fact under Federal Rule of Civil Procedure 52(a). Kearney v. Standard Ins. Co.,

                                   2   175 F.3d 1084, 1095 (9th Cir. 1999) (en banc). The trial need not include live testimony and may

                                   3   be conducted based on a review of the record. Id. at 1094-95.

                                   4   III.     DISCUSSION

                                   5            The material facts in this case are not in dispute: After paying two years of disability

                                   6   benefits to Rygg, LINA stopped paying benefits as of September 6, 2014, based on the Plan’s

                                   7   different eligibility requirements after benefits have been payable for 24 months. Rygg began to

                                   8   work at RFI Security on September 23, 2014, and made more than what she was earning at

                                   9   MetroPCS Wireless before she became disabled. She never returned to work for MetroPCS

                                  10   Wireless.

                                  11            The Court finds no reason to depart from its conclusion that LINA correctly denied

                                  12   benefits to Rygg because she was no longer covered by the Plan. As explained in the Court’s prior
Northern District of California
 United States District Court




                                  13   order:

                                  14                   The Plan provides that an employee’s coverage ends “the date the
                                                       Employee is no longer in Active Service,” which is defined as the
                                  15                   employee “performing his or her regular occupation for the
                                                       Employer on a full-time basis” on a scheduled work day, or on the
                                  16                   preceding scheduled work day if the day is a scheduled holiday or
                                                       vacation day. AR 1701, 1712. Coverage “continues if an
                                  17                   Employee’s Active Service ends due to a Disability for which
                                                       benefits under the policy are or may become payable. . . . If the
                                  18                   Employee does not return to Active Service, this insurance ends
                                                       when the Disability ends or when benefits are no longer payable,
                                  19                   whichever occurs first.” AR 1701.
                                  20                   It is not disputed that Rygg’s Active Service ended due to her
                                                       Disability and that she never returned to Active Service. To
                                  21                   determine whether Rygg’s coverage ended, the Court must therefore
                                                       consider whether Rygg’s Disability ended or whether benefits
                                  22                   became no longer payable. Only one of these conditions is
                                                       necessary, but both are satisfied here, for the same reason. The Plan
                                  23                   provides that “[b]enefits will end on the earliest of the following
                                                       dates,” including “the date the Employee earns from any occupation,
                                  24                   more than the percentage of Indexed Earnings set forth in the
                                                       definition of Disability applicable to him or her at that time.”
                                  25                   AR 1707. Rygg worked for RFI Security after she had been
                                                       receiving disability benefits for 24 months, and the applicable
                                  26                   definition of Disability therefore required that she be “unable to earn
                                                       60% or more of his or her Indexed Earnings.” AR 1699. Rygg’s
                                  27                   earnings at RFI Security exceeded this amount. Consequently,
                                                       based on her employment at RFI Security, Rygg failed to satisfy the
                                  28                   Plan’s definition of Disabled, and her benefits were no longer
                                                                                          5
                                                      payable. Rygg’s coverage under the Plan, including any coverage
                                   1                  under the “Successive Periods of Disability” provision, therefore
                                                      ended. See Loria v. Children’s Hosp., No. Civ.A.02-3194, 2003
                                   2                  WL 22038424, at *6 (E.D. La. Aug. 28, 2003) (“Put simply, the
                                                      question of how a recurring disability is treated under the Recurrent
                                   3                  Disability provision is secondary to the requirement that insurance
                                                      coverage exist under the Policy.” (emphasis in original)).
                                   4
                                       ECF No. 55 at 5-6 (footnotes omitted). Even if the Court were to assume, as Rygg asserts, that
                                   5
                                       Rygg would satisfy the Plan’s definition of Disability after she left her employment with RFI
                                   6
                                       Security, and that this subsequent period of disability would meet the definition of a “Successive
                                   7
                                       Period[] of Disability” under the Plan, AR 1705, Rygg would nonetheless not be entitled to any
                                   8
                                       benefits because her coverage under the Plan terminated.
                                   9
                                              The Ninth Circuit considered similar facts in Deegan v. Continental Casualty Company,
                                  10
                                       167 F.3d 502 (9th Cir. 1999). In that case, “after appellant was fired from his employment at
                                  11
                                       CCL, he remained unemployed due to his disability until March 1, 1991, at which time he took a
                                  12
Northern District of California




                                       job at Custom Printed Labs. He was fired from Custom Printed Labs on July 31, 1991. Appellant
 United States District Court




                                  13
                                       contends that appellee’s insurance policy covered his disability even following his loss of
                                  14
                                       employment from Custom Printed Labs.” Id. at 507; see also id. at 505 (“Custom Printed Labs
                                  15
                                       terminated its employment relationship with appellant because his disability precluded him from
                                  16
                                       performing the necessary tasks of his job.”). The appellant sought to rely on a “recurrent disability
                                  17
                                       benefits” provision similar to the “Successive Periods of Disability” provision at issue here. Id.
                                  18
                                       The court upheld denial of benefits because “appellant’s coverage ended when he began his
                                  19
                                       employment relationship with Custom Printed Labs (i.e., when his earnings exceeded his pre-
                                  20
                                       Disability Salary). Therefore, the policy was no longer ‘in force’ and the ‘Recurrent Disability
                                  21
                                       Benefits’ provision of the policy does not apply to appellant.” Id. at 508.
                                  22
                                              In Deegan, the Recurrent Disability Benefits provision included a statement that,
                                  23
                                       “Disability must recur while the Insured Employee’s coverage is in force under this policy.” Id.
                                  24
                                       Rygg correctly observes that the Plan in this case does not contain such language. However, this
                                  25
                                       does not render the policy ambiguous. The Plan clearly states the conditions under which
                                  26
                                       coverage will end, and the undisputed facts demonstrate that those conditions were satisfied in this
                                  27
                                       case. Rygg cites no authority for the proposition that a provision of an insurance policy can be
                                  28
                                                                                         6
                                   1   applied after coverage under that policy has terminated, and courts “will not artificially create

                                   2   ambiguity where none exists. If a reasonable interpretation favors the insurer and any other

                                   3   interpretation would be strained, no compulsion exists to torture or twist the language of the

                                   4   policy.” Evans v. Safeco Life Ins. Co., 916 F.2d 1437, 1441 (9th Cir. 1990) (internal quotation

                                   5   marks and citations omitted).

                                   6            Rygg also contends that she never regained the physical ability to work, and that the only

                                   7   reason she attempted to work at RFI Security was because LINA terminated her disability benefits

                                   8   and she needed income. She cites several cases where courts have noted the public policy

                                   9   rationale behind allowing individuals with disabilities to attempt to return to work without

                                  10   penalizing them by removing their eligibility for benefits, but in the majority of those cases, the

                                  11   individual in question was attempting to return to work with the same employer. In the only case

                                  12   Rygg cites where the plaintiff returned to work with a different employer, a district court in the
Northern District of California
 United States District Court




                                  13   Southern District of New York declined to apply a recurrent disability provision to bar an award

                                  14   of benefits because it found that “a literal reading of the recurrent disability provision that would

                                  15   allow First UNUM to wrongfully deny benefits to an insured, and then penalize him for

                                  16   attempting to earn some income, even as he is disabled and at potential peril to his health, would

                                  17   be unconscionable. Such a literal reading of that provision will not be given effect.” McCauley v.

                                  18   First Unum Life Ins. Co., No. 97 CIV. 7662 (LMM), 2009 WL 2526278, at *3 (S.D.N.Y. Aug. 18,

                                  19   2009). However, no court has relied on McCauley for that proposition, and, like the plaintiff in

                                  20   another case in this district who attempted to rely on McCauley, Rygg “cites no authority and

                                  21   offers no analysis to show that the law in our circuit would permit application of unconscionability

                                  22   principles, like those relied upon in McCauley, to deny effect to an ERISA plan provision.” Hart

                                  23   v. Unum Life Ins. Co. of Am., No. C15-05392 WHA, 2017 WL 4418680, at *2 (N.D. Cal. Oct. 4,

                                  24   2017).

                                  25            Finally, Rygg argues that LINA waived the coverage argument by not raising it during the

                                  26   administrative process. However, this is not a case where LINA “did not raise [an issue] during

                                  27   the administrative review process, but only after it was sued.” Mitchell v. CB Richard Ellis Long

                                  28   Term Disability Plan, 611 F.3d 1192, 1199 n.2 (9th Cir. 2010). To the contrary, LINA’s denial of
                                                                                          7
                                   1   Rygg’s first appeal explicitly stated that, “[d]uring the period that Ms. Rygg returned to work [for

                                   2   RFI Security], her Disability insurance coverage terminated under the policy. . . . Although

                                   3   Ms. Rygg may have become disabled status post-surgery, she was no longer covered under the

                                   4   above Long Term Disability Policy.” AR 372-73. Thus, Rygg received notice that LINA

                                   5   believed that she was no longer covered by the Plan, and she was not “‘sandbagged’ by a rationale

                                   6   the plan administrator adduces only after the suit has commenced.” Jebian v. Hewlett-Packard

                                   7   Co. Employee Benefits Org. Income Prot. Plan, 349 F.3d 1098, 1104 (9th Cir. 2003) (citation

                                   8   omitted).

                                   9          It is true that the denial of Rygg’s second appeal “focused on the definition of disability

                                  10   under the Plan without mentioning Rygg’s employment at RFI Security or her contention that she

                                  11   was eligible for benefits under the Plan’s ‘Successive Periods of Disability’ provisions. However,

                                  12   because those provisions require that the claimant be disabled, LINA necessarily found that they
Northern District of California
 United States District Court




                                  13   did not apply when it determined that Rygg was not disabled.” ECF No. 55 at 3 n.2. Rygg

                                  14   contends that the second appeal denial’s silence on the coverage question means that “the Plan

                                  15   abandoned its claim of lapse of coverage.” ECF No. 72 at 2 (emphasis in original). But she cites

                                  16   only the rationale that a claimant is entitled to know the reasons for denial during the

                                  17   administrative review process, and that a plan administrator may not “choose to hold . . . in

                                  18   reserve” a reason for denying benefits “rather than communicate it to the beneficiary.” Mitchell,

                                  19   611 F.3d at 1199 n.2. As discussed above, this rationale does not apply to this case, where LINA

                                  20   informed Rygg of the coverage issue in its denial of her first appeal. Moreover, the Court notes

                                  21   that Rygg earlier took the position that the second appeal should be disregarded as improper, and

                                  22   that the reasons from the denial of the first appeal should be the only bases for denial considered

                                  23   by the Court. ECF No. 34 at 26.

                                  24          The Court concludes that its initial analysis that Rygg lost coverage under the Plan based

                                  25   on her earnings from RFI Security is correct. Under this analysis, the parties agree that Rygg’s

                                  26   last day of benefits under the Plan was September 22, 2014, and that no benefits are due for the

                                  27   period between September 6 and 22, 2014, because “LINA has overpaid disability benefits to

                                  28   Plaintiff” following Rygg’s subsequent award of Social Security benefits. ECF No. 71 at 2. The
                                                                                         8
                                   1   Court will grant LINA’s motion for summary judgment and deny Rygg’s motion. LINA’s motion

                                   2   to strike extrinsic evidence and Rygg’s motion to supplement the record will be denied as moot

                                   3   because the Court did not rely on any of the disputed evidence in reaching its decision.

                                   4                                            CONCLUSION

                                   5          LINA’s motion for summary judgment is granted, and Rygg’s motion is denied. LINA’s

                                   6   motion to strike extrinsic evidence and Rygg’s motion to supplement the record are denied as

                                   7   moot. The Clerk shall enter judgment and close the file.

                                   8          IT IS SO ORDERED.

                                   9   Dated: August 19, 2019
                                                                                       ______________________________________
                                  10
                                                                                                     JON S. TIGAR
                                  11                                                           United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                        9
